Appellant seeks a rehearing on the proposition that the court erred in declining to grant him a new trial because of newly discovered testimony. The motion for new trial set up the fact that by a number of witnesses appellant could prove that he was a kleptomaniac, that is, a person who has an irresistible impulse to steal. Appellant's attorney is one of the party who makes the affidavit that such fact can be established in behalf of the accused. Certainly, if it was known to appellant's attorney that such was the situation of his client, the testimony could in no sense be said to be newly discovered. We do not think the learned trial judge abused his discretion in overruling the motion for new trial.
The motion for rehearing will be overruled.
Overruled.